DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 Response to Arguments
Applicant's arguments filed on 03/01/2021 have been fully considered but they are not persuasive. With respect to the rejection of claims 1, 3, 5-11, 13, and 14, under 35 U.S.C. § 103 as being obvious over U.S. Publ. No. 2014/0276247 to Hall et al. (“Hall”) in view of U.S. Pub. No. 2013/0089521 to Eagana-Erazo et al. (“Eagana-Erazo”), Applicant argues that the references, alone or in combination, fail to disclose, teach, or suggest each limitation of the claimed invention. Specifically, the applicant argues the secondary reference (Eagana-Erazo) discloses a scaffold that can include photosynthetic cells, but it does not teach a photoactive agent integrated into a bandage as claimed. Applicant further argues a bandage and the scaffold of Eagana-Erazo are not the same. 
In response to this argument, specification of the instant application teaches that the photosynthetic cells can be standalone or “embedded within a bandage, mesh, scaffold, 05]. Similarly, Eagana-Erazo discloses a scaffold comprising photosynthetic cellular structures embedded therein for treatment of wounds or injuries of tissue such as the skin (see the abstract, Figs. 1-2, and Pars. 0015 and 0027-0029).  Eagana-Erazo further describes the term ‘scaffold’ as a structure or carrier matrix to which cells can be attached or proliferated (see Par. 0010). Furthermore, an online medical dictionary defines the term ‘scaffold’ as “a framework or structural element that holds cells or tissues together,” see https://medical-dictionary.thefreedictionary.com/scaffold. Thus, as taught in paragraph [05] of the applicant’s disclosure and defined by the online dictionary, the scaffold of Eagana-Erazo is analogous to the claimed bandage.
The applicant further argues that Eagana-Erazo is prior art under 35 U.S.C. §102(a)(2), which can be overcome per 35 U.S.C. §102(B)(2)(C) because the claimed invention and the subject matter disclosed in Eagana-Erazo were owned by the same entity or subject to an obligation of assignment to the same entity as of the effective filing date of the claimed invention. In response to this argument, the current application has an effective filing date of 09/03/2014. Eagana-Erazo is a 371 of PCT/EP2011/001423, filed on 03/22/2012, and claims benefit of foreign priority to EP 10 003 008.8, filed on 03/22/2010. Thus, Eagana-Erazo has an effective filing date that predates at least two years the effective filing date of the instant application. Furthermore, the current application names fewer joint inventors than the publication/Eagana-Erazo. Hence, Eagana-Erazo is prior art under AIA  35 U.S.C. 102(a)(1), see MPEP § 2152.05 and §§ 2153.01(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 13, and 14 are again rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., Pub. No. U.S. 2014/0276247 (hereinafter referred as "Hall"), in view of Eagana-Erazo et al., Pub. No. 2013/0089521 (hereinafter "Eagana-Erazo”).
 Regarding claims 1, 3 and 13, Hall discloses a device for wound care (see the abstract and Par. 0025), the device comprising: 
a bandage (see Par. 0029) configured to be used in combination with a topical therapeutic photosynthetic cellular structures including organic substance such as algae (see Par. 0143); and a light source embedded within the bandage (see the abstract. Figs. 1 and 3B, Pars. 0004, 0026, 0027, 0077, and claim 1) and configured to provide treatment optical energy of certain intensity and pattern to the photoactive/photosynthetic cellular structures, wherein the light source comprises a plurality of LEDs configured to provide treatment light in the wavelength range of 380 nm to 780 nm (see Par. 0069). Hall further teaches that the therapeutic photoactive substance generates oxygen radicals when exposed to the optical energy as claimed (see Pars. 0140, 0154, 0158). 
Although Hall discloses the use of a topical photoactive agent with treatment device, he does not teach a photoactive agent incorporated into the bandage. However, the technique for 
With respect to claims 5-8, the light device comprises a plurality of LEDs (see Fig, 3B, and Pars. 0074-0075), the light device configured to produce wavelengths in the range of 380 nm to 700 nm as claimed (see Pars. 0069, 0154, and 0156 - 0158).
With respect to claim 9, the device further comprises an ON/OFF switch and a programmed microcontroller connected to the light device (see Pars. 0175-0175).
With respect to claims 10 and 11, the recited claims languages are directed to intended use of the claimed device. Intended use claim language is generally given a limited claim language. Furthermore, Hall's programmable microcontroller would provide wound treatment to a patient's body for predetermined periods as claimed.
With respect to claim 14, Hall teaches the therapeutic photoactive composition may be contained in a pad such as a gel pad or hydrogel pad (see Par. 0133).
Claims 1 and 9 are again rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al., Pub. Ho. U.S. 2004/0166146 (hereinafter "Holloway"), in view of Eagana-Erazo et al., Pub. No. 2013/0089521 (hereinafter "Eagana-Erazo").
Holloway discloses a photodynamic therapy device/bandage for treatment of wounds, the bandage comprising one or more light sources embedded therein (see the abstract; Figs. 1, .
Claims 1, 3, 5-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al., Pub. Ho. U.S. 2004/0166146 (hereinafter "Holloway"), in view of Wood et al., Pub. No. 2012/0015331 (hereinafter "Wood").
Regarding claims 1 and 13, Hall discloses a device for wound care (see the abstract and Par. 0025), the device comprising: 
a bandage (see Par. 0029) configured to be used in combination with a topical therapeutic photosynthetic cellular structures including organic substance such as algae (see Par. 0143); and a light source embedded within the bandage (see the abstract. Figs. 1 and 3B, Pars. 0004, 0026, 0027, 0077, and claim 1) and configured to provide treatment optical energy of certain intensity and pattern to the photoactive/photosynthetic cellular structures, wherein the light source comprises a plurality of LEDs configured to provide treatment light in the 
Hall does not teach a photoactive agent incorporated into the bandage. However, the technique for integrating a photoactive agent into a bandage is well known in the art. Wood discloses a polymeric scaffold containing photoactive agent and seeded with cellular structures, e.g., stem cells, for various medical treatments including wound healing (see the abstract, Pars. 0001, 0042, and claim 25).  Wood further teaches that the scaffold product can be incorporated into bandages or the like (see Par. 0031). Hence, at the time of the applicant's invention, it would have been obvious to one of ordinary skill in the art to incorporate the photoactive agent and cellular structures such as stem cells into a bandage. Incorporating into the bandage a photoactive agent and cellular structures would improve the treatment.
With respect to claims 5-8, the light device comprises a plurality of LEDs (see Fig, 3B, and Pars. 0074-0075), the light device configured to produce wavelengths in the range of 380 nm to 700 nm as claimed (see Pars. 0069, 0154, and 0156 - 0158).
With respect to claim 9, the device further comprises an ON/OFF switch and a programmed microcontroller connected to the light device (see Pars. 0175-0175).
With respect to claims 10 and 11, the recited claims languages are directed to intended use of the claimed device. Intended use claim language is generally given a limited claim language. Furthermore, Hall's programmable microcontroller would provide wound treatment to a patient's body for predetermined periods as claimed.
With respect to claim 14, Hall teaches the therapeutic photoactive composition may be contained in a pad such as a gel pad or hydrogel pad (see Par. 0133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the following references:
Brownlee et al., Pub. No. 2011/0190813, disclose a method of crosslinking a protein or peptide to form a biomaterial, the method comprising irradiating a composition of photoactivatable agents added with aliquot of cell (see the abstract, and Pars. 0014, 0097). Brownlee et al. teach that the composition can be applied into a bandage for closure/healing of a wound (see Pars. 0130, 0133, 0139).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
April 30, 2021